Title: General Orders, 1 October 1777
From: Washington, George
To: 



Head Quarters, at Skippack [Pa.] October 1st 1777.
Winchester.Warwick. Windsor.


The Commander in Chief approves the following sentences of a General Court Martial, held the 28th of Sept: 1777, whereof Col. James Wood was president.
Lieut. Robert Cragg of Col. Hazens regt charged with “Repeated disobedience of orders”—Acquitted.
Adjutant Kincaid, acting Brigade Major to General Scott—charged with “Not bringing his picquet on the grand parade in proper time”—Acquitted.
Whenever a field officer is named for any duty, and he is sick or absent, the Brigade Major of the brigade to which such officer belongs is to warn another in his stead, and report his name to the Adjutant General.

When Aids-de-Camp go from camp with their Major Generals—a Brigade Major of the division is to be notified thereof and directed to attend at Head Quarters for orders at orderly time.
The Brigade Qr Masters are to apply to the Quarter Master General for their quota of axes for the purposes mentioned in yesterday’s orders—No more fences to be burnt in future, on any pretence whatever; if unavoidable necessity compels us to it, license must first be obtained from the Commander in Chief.
After Orders. The whole army are to strike their tents to morrow morning at 8 o’clock, and get ready to march—At nine the march is to begin, Genl Sullivan’s division leading, followed by Lincoln’s, McDougall’s—Greene’s—these form the first line; then the park of artillery—then the second line in this order—Stirling’s division—Nash’s—Stephen’s: Genl Sullivan’s division to beat a march as a signal for marching, the beat to be continued by the others successively—The whole are to encamp on the new ground in the same order—General Armstrong is at the same time to move by the shortest route to the right of the first line, on the ground the Q. Mr General will point out—The waggons to go in the rear of the army, in the order of the brigades to which they belong; All the tent waggons first.
The regimental Quarter Masters are to see that vaults be dug immediately upon the army’s arrival on its new ground; and any soldier caught easing himself elsewhere is instantly to be made prisoner and punished by order of a regimental court Martial—The Brigade Quarter Masters are without fail to see all offal buried every morning, and are to apply to their brigades for men for that purpose—Regimental or Brigade Quarter Masters failing in the duties here required of them, are forthwith to be arrested.
Some person from each distinct body or brigade of militia is to attend daily at Head Quarters for orders at noon.
Each Brigade Quarter Master is to make an immediate return of the number of baggage waggons in his brigade, to the Qr Mr General.
An officer from each brigade is to remain ’till the troops have marched off, then to make search for and bring on all stragglers.
